20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 1 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 2 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 3 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 4 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 5 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 6 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 7 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 8 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 9 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 10 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 11 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 12 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 13 of 14
20-50403-amk   Doc 26   FILED 04/21/20   ENTERED 04/21/20 06:08:15   Page 14 of 14
